Citation Nr: 1530725	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a compensable rating for service-connected right shoulder injury, status post-surgery, prior to January 8, 2014, and a rating in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to July 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a right shoulder injury, status post-surgery, rated 0 percent from August 1, 2009.  During the pendency of this appeal, an intervening January 2014 rating decision increased that rating to 10 percent from January 8, 2014.  As such, the Board will consider whether higher "staged" ratings are appropriate as well, and the issue on appeal has been recharacterized accordingly.  The Board also notes that the rating decision on appeal adjudicated, and the Veteran initially appealed, several additional matters.  However, he limited the matters on appeal to those listed above in his August 2011 substantive appeal.  At that time, he also requested a hearing before the Board, but subsequently withdrew that request by a July 2014 correspondence.  The case was previously remanded by the Board in October 2014 for additional development. 

The issues of higher staged ratings for service-connected right shoulder injury, status post-surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A present right knee disability is not shown.

2.  The Veteran's STRs are silent for any left knee complaints, treatment, or diagnoses; all knee complaints in service appear to have been acute and resolved, and are inconsistent with his current left knee disability; left knee arthritis was not diagnosed in service or in the first postservice year; the Veteran's current left knee disability is not shown to be otherwise related to his military service.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 3.309 (2014).

2.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's service connection claims, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the February 2015 supplemental statement of the case (SSOC), and no new evidence has been received since then.  Notably, the Veteran has not alleged that notice was less than adequate.

In addition, pertinent service treatment records (STRs) and postservice treatment records have been secured.  VA knee examinations have been conducted in conjunction with his claims in June 2009, January 2014, and January 2015.  The Veteran has not identified any additional medical evidence that is pertinent to his claim.  In October 2014, the Board remanded these matters to obtain updated treatment records, worker's compensation records, and a new VA examination with a medical nexus opinion.  With respect to the worker's compensation records, the Board notes that the Veteran response to the AOJ's initial post-remand request for information and authorizations did not include any such information regarding his worker's compensation claim.  Regardless, such records would have pertained only to his increased rating claim, and therefore are not germane to the instant analysis.  With the information and authorizations that were provided, the AOJ obtained additional private treatment records from Dr. Patrick O'Connell and a Patient First medical center.  Then, the AOJ arranged for the aforementioned January 2015 VA examination, which reflected consideration of the entire record and included rationale citing to supporting medical evidence.  Together, the June 2009, January 2014, and January 2015 examinations are adequate to support a decision on the merits of the Veteran's claims.  Thus, VA's duty to assist is met.

In so finding, the Board acknowledges that the January 2015 VA examiner indicated the Veteran's STRs appear to be incomplete.  On review, however, they are actually quite extensive, consisting of three large volumes that appear to cover the entirety of the Veteran's active service (1989 to 2009).  Thus, contrary to the January 2015 examiner's indication, they appear to be complete and provide a comprehensive medical history for the Veteran's time in service.  Notably, the Veteran has not indicated that his STRs are incomplete.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In July 1997, the Veteran complained of his right knee giving way, but an examination found acutely normal appearing knees.  He was diagnosed with patellar tendonitis.  Subsequent follow-up evaluations showed essentially no change, with X-rays grossly normal.  Although he complained of knee pain, there was no evidence of internal derangement.  The only findings indicated a tender right patella and a quadriceps tendon strain.  In April 2004, the Veteran again complained of right knee pain after a bicycle-related injury.  He was diagnosed with a hamstring strain.  In late July 2005, the Veteran complained of numbness and tingling in his right foot, which was later reported to be climbing to his right knee and causing it to give out.  Subsequent records show multiple complaints of right knee pain and numbness in August and September of 2005, which was ultimately diagnosed as a nerve entrapment.  In May 2008, the Veteran complained of right knee pain without specific injury.  His knee was tender to palpation, but motion was normal.  There was no swelling, erythema, warmth, popliteal cyst, crepitus, or painful motion.  He was diagnosed with "joint pain."

On June 2009 pre-discharge VA examination, the Veteran reported bilateral knee degenerative joint disease (DJD) that was diagnosed about ten years prior.  He denied any history of trauma, and said his symptoms included constant pain that did not radiate.  He could still function despite his symptoms.  The examiner found no evidence of any knee pathology, and X-rays of both knees were normal.  December 2011 X-rays showed a very minimal degenerative marginal osteophyte formation in the left patella, a January 2012 MRI revealed a leaking Baker's cyst in the left knee, and February 2012 X-rays showed mild degenerative changes of the left knee; none of those records includes anything relating to the right knee.  

On January 2014 VA examination, the Veteran reported his left knee began hurting in 1997 or 1998, with no injury at the time.  He stated he was diagnosed with bursitis, and the discomfort never resolved.  He reported seeking medical treatment for his knee several times during service.  He did not provide any historical reports for his right knee.  The examiner diagnosed only a left knee Baker's cyst, which he opined was unrelated to service because it was not treated therein.  

Private medical records dated from the past five years contain no mentions of knee complaints or treatment.  On January 2015 VA examination, the Veteran stated his left knee began hurting in 1997 to 1998, with no injury at that time.  He indicated he was diagnosed with bursitis and his discomfort never resolved.  He reported frequent knee treatment in service, with some physical therapy postservice.  He reported having an MRI on his knee but did not know for certain what it showed.  His left knee symptoms at the time were painful movement, especially going up or down stairs and with weight-bearing.  He denied any pain at rest, other symptoms, or a history of surgery.  He also reported right knee pain that began circa 2005 with weight-bearing and going up and down stairs, though it was not as bad as his left knee pain.  He also said he was diagnosed with right knee bursitis following MRIs in 2007 and 2008.  The examiner noted the relevant medical history (with postservice X-ray and MRI results), described above.  He found no history of left knee complaints, treatment, or diagnoses in service, and that August 2005 right knee pain appeared to be due to nerve entrapment rather than any knee pathology.  The Veteran was diagnosed with a left knee Baker's cyst with no functional impairment; there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic right knee disorder, or its residuals.  The examiner opined that the left knee Baker's cyst was unrelated to the Veteran's service because STRs showed only acute, non-recurring, self-limited knee conditions that did not require follow-up care and resolved without sequelae (i.e., in July 1997 or August 2004), or was part of a now-resolved condition that did not involve the knee (i.e., August 2005 nerve entrapment).  Other notations of knee problems were found to simply refer to a history of knee complaints and did not contain any real medical data.  Furthermore, the examiner noted that Baker's cysts are usually painless, but can cause tightness or stiffness behind the knee, symptoms which where wholly inconsistent with the Veteran's in-service complaints.  Furthermore, the examiner addressed the postservice knee findings as well, finding the 2011 X-rays showing degenerative marginal osteophyte formation were not noted or commented on in 2014 or 2015 X-rays, and therefore are thought to be resolved, or so inconsequential as to be without clinical significance.  Notably, he notes that a 2012 MRI showed no focal prominent chondral loss, which fails to support a diagnosis of arthritis. 

Right Knee 

At the outset, the Board acknowledges that the Veteran has alleged that he was diagnosed with bilateral knee DJD in service, circa 1999, and right knee bursitis sometime in 2007 or 2008.  However, there is no documentation of any such diagnoses in the service treatment records and June 2009 X-rays were noted to be normal.  

More notably, however, nothing of record suggests that the Veteran has a present right knee disability.  In so finding, the Board first notes that, in the prior October 2014 remand, the January 2014 examination report was deemed inadequate for its failure to fully consider all medical evidence of record (specifically the Veteran's complaints on June 2009 pre-discharge examination).  However, the other examination reports of record (dated in June 2009 and January 2015) all indicate there is no evidence of right knee pathology.  Critically, both examiners conducted imaging studies that did not reveal any signs of right knee disability, to include arthritis or bursitis (as alleged by the Veteran).  Absent evidence showing a present right knee disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Left Knee

The Veteran also claims to have been diagnosed with DJD and bursitis in service.  However, just as with the right knee, there is also nothing of record confirming such left knee diagnoses in the service treatment records and June 2009 X-rays were noted to be normal.  

The Board acknowledges that 2011 and 2012 X-rays do suggest some minimal or mild degenerative findings, but as noted by the January 2015 examiner, subsequent X-rays in 2014 and 2015 were silent as to any such problems, and 2012 MRI showed no focal prominent chondral loss, therefore suggesting degenerative changes resolved or were "so inconsequential as to be without clinical significance."  Even assuming that arthritis was manifested during the appeal, in 2011 or 2012, absent any manifestation thereof within the first postservice year (which ended in July 2010), there is no basis for applying the presumption for arthritis as a chronic disease under 38 U.S.C.A. § 1112.

Again, even assuming arthritis was manifested in 2011 or 2012, service connection is also not warranted for arthritis on the basis of continuity since service as clearly arthritis was not shown in the July 2009 X-rays; the 2012 MRI showed no focal prominent chondral loss, which failed to support a diagnosis of arthritis; and degenerative osteophyte formation was not noted on the 2014 or 2015 X-rays.  There is also no evidence that another chronic left knee disability was diagnosed during service.  Therefore, service connection is not warranted on a presumptive basis for a chronic disease listed under 38 C.F.R. § 3.309(a), or based on continuity of symptomatology under 38 C.F.R. § 3.309(b), or on the basis that another chronic disability was diagnosed during service and has persisted.

Nonetheless, the Board acknowledges that the record does show that the Veteran currently has a left knee Baker's cyst and that minimal degenerative changes were noted during the period on appeal.  Consequently, service connection for a left knee disability may still be established if the evidence shows that such disability is otherwise related to complaints, treatment, or other diagnoses during service.  However, his STRs are silent for any left knee treatment, complaints, or diagnoses-all notations related to the knees refer to the Veteran's right knee.  Crucially, the June 2009 pre-discharge VA examination found no left knee pathology.  The January 2015 VA examiner also specifically notes that there is no evidence of left knee treatment in service.  

The Veteran has asserted, including during his 2014 examination, that his left knee began hurting in 1997 or 1998 and the discomfort never resolved.  Even so, the weight of medical evidence is still against establishing a relationship between any current left knee disability, including Baker's cyst, and his military service.  In so finding, it is paramount that whether a relationship between the Veteran's current left knee Baker's cyst and his military service exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Here, the only nexus opinions related to the left knee are those of the January 2014 and January 2015 VA examiners (as the June 2009 examiner rendered no opinion upon finding no left knee pathology).  As the January 2014 opinion was deemed inadequate in the prior October 2014 remand, the only competent medical opinion of record is that of the January 2015 examiner, which indicated that the Veteran's left knee Baker's cyst was less likely than not related to his military service because the only knee complaints in service were either acute and resolved or were in fact not due to pathology of areas other than the knee.  Furthermore, none of the in-service complaints were consistent with symptoms of a Baker's cyst.  The Board notes that the January 2015 examiner found that the Veteran's arthritis, if present, was so inconsequential as to be without clinical significance, and further noted that the 2012 MRI showed no focal prominent chondral loss which failed to support a diagnosis of arthritis.  Considering the opinion includes a detailed rationale reflecting a meticulous review of the available medical history, that opinion is highly probative.  As there is no other competent medical opinion or evidence to the contrary, it is also persuasive.  In light of the above, the Board finds that service connection is also not warranted on the basis that the Veteran has a current left knee disorder, including Baker's cyst, that is otherwise related to his military service.

Accordingly, insofar as the preponderance of the evidence is against the claims being adjudicated, the benefit of the doubt rule does not apply, and the appeal in those matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for right and left knee disabilities is not warranted.  The appeal in those matters is denied.


REMAND

Immediately after the Veteran's January 2015 VA examination, VA received additional private medical records regarding his shoulder disability on appeal.  This is particularly relevant because the October 2014 remand directives ordered that a VA examination assessing the severity of the Veteran's shoulder disability be conducted after other evidentiary development was conducted, and that such examination should be premised on a review of all additional records received.  Furthermore, the January 2015 VA examiner explicitly stated that the postservice medical record was essentially nonexistent, and that additional postservice records would provide a clearer picture of causation as it relates to the degree of disability attributable an intervening civilian injury.  Moreover, substantively, the Board notes that both the January 2014 and January 2015 VA examination reports indicate the Veteran has no history of right shoulder mechanical symptoms (i.e., popping or clicking) or recurrent subluxation and dislocation, despite the fact that STRs and postservice records include several notations of exactly that symptomatology.  In light of the above, a new right shoulder examination is needed that considers all medical evidence available.  

In addition, certain postservice treatment records appear to be outstanding.  January 2014 records indicate the Veteran was scheduled for a total right shoulder replacement surgery in February 2014; the most recent records of treatment are dated in April 2014, but there are no records pertaining to his right shoulder dated after January 2014.  The January 2014 and 2015 examination reports indicate that procedure had previously been scheduled for January 2014, but was postponed pending an insurance claim.  As of January 2015 examination, the Veteran had not yet undergone such a surgery, but it is unclear whether it was cancelled outright, further postponed, or has occurred in the time since the most recent VA examination.  As the matter is already being remanded for further action and more recent treatment records potentially reflecting a profound increase in severity (i.e., a prosthetic replacement) may be outstanding, updated records should be obtained.  

Finally, the Board notes that the October 2014 remand directed the AOJ to obtain the Veteran's workman's compensation records relating to an intervening December 2010 right shoulder injury.  While the Veteran did not respond to the AOJ's request for the information and authorizations needed to do so, as the appeal is being remanded for other development, the Board finds it appropriate to ask the Veteran to provide the identifying information and authorizations needed to secure the workman's compensation records once more.  However, the Veteran should be aware that it is ultimately his responsibility to ensure that private records that are pertinent to his claim are associated with the record.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Obtain complete copies of all updated records of postservice treatment the Veteran has received from VA or other federal providers that are not already of record, and all updated records of adequately identified private treatment for a right shoulder disability.  

2. Ask the Veteran once more to provide the identifying information and authorizations needed to obtain copies of any administrative or medical records associated with his workman's compensation claim for a December 2010 right shoulder injury.  

3. Once the development above is complete, arrange for an appropriate examination of the Veteran to determine the current severity of his right shoulder disability.  Based on a review of the entire record (to include all records received pursuant to the development above), examination of the Veteran, and any tests or studies deemed necessary, the examiner should respond to the following: 

a. Please describe the Veteran's right shoulder disability in detail, to include range of motion testing and notation of any additional functional impairment due to subjective factors (i.e., pain, weakness, fatigue, incoordination, etc.).  

b. Please consider all additional records received pursuant to the development above, and indicate whether it is possible to clearly separate the right shoulder symptoms or impairment attributable to his intercurrent December 2010 work injury from that of his service connected right shoulder injury, status post-surgery.  If so, please identify the symptoms and degree of impairment (in terms of percentage) attributable to his service-connected disability, and those attributable to his December 2010 injury.

Specifically, the examiner should consider and discuss, as necessary, the significance of STRs and postservice records noting a history of recurrent subluxation and dislocation, and reconcile these findings with the January 2014 and 2015 VA examiners' conflicting findings.  

All opinions provided must include a complete rationale.

4. The AOJ should then review the record and readjudicate the claim.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


